     Case 1:19-cv-00597 Document 49 Filed 03/05/21 Page 1 of 2 PageID #: 290




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; and DAVID B. POLK;
on behalf of themselves and
others similarly situated; and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

       Plaintiffs,

v.                                                  CIVIL ACTION NO. 1:19-cv-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.;
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,


       Defendants.


               JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT
                        AND PERMANENT INJUNCTION

       Plaintiffs James E. Graham II; Dennis Adkins; Roger Wriston; David B. Polk, on behalf of

themselves and others similarly situated; and the United Mine Workers of America, International

Union (“Plaintiffs”) and Defendants Justice Energy Co. Inc.; Keystone Service Industries, Inc.,

Bluestone Coal Corporation; Double-Bonus Coal Co.; and Southern Coal Corporation

(“Defendants”), hereby jointly move this Court for entry of a Consent Judgment and Permanent

Injunction against Defendant pursuant to Section 301 of the LMRA, 29 U.S.C. § 185 and Rule 65

of the Federal Rules of Civil Procedure. A proposed Consent Judgment and Permanent Injunction

approved and consented to by all parties hereto, is submitted concurrently herewith. The parties,

having resolved their differences by, among other things, agreeing to this submission, hereby
    Case 1:19-cv-00597 Document 49 Filed 03/05/21 Page 2 of 2 PageID #: 291




respectfully submit that good cause exists for entering the judgment and permanent injunction as

requested, and request that the Court enter the foregoing at its earliest convenience.


Dated: March 5, 2021                          Respectfully Submitted,
                                                     /s/ Kevin F. Fagan               c
                                              Kevin F. Fagan, Esquire - WVSB No. 5216
                                              United Mine Workers of America
                                              18354 Quantico Gateway Drive, Suite 200
                                              Triangle, Virginia 22172
                                              (703) 291-2425
                                              (703) 291-2448 (fax)
                                              kfagan@umwa.org

                                              Timothy J. Baker – Pro Hac Vice
                                              United Mine Workers of America
                                              18354 Quantico Gateway Drive
                                              Triangle, VA 22172
                                              (703) 291-2418
                                              (703) 291-2448 (fax)
                                              tjbaker@umwa.org

                                              Counsel for Plaintiffs

                                              /s/ Chris Schroeck
                                              Chris Schroeck, Esq. (WV Bar #13686)
                                              302 S. Jefferson Street
                                              Roanoke, VA 24011
                                              Phone: (540) 492-4080, x211
                                              Cellular: (540) 986-5354
                                              Fax: (540) 301-1370
                                              chris.schroeck@bluestone-coal.com

                                              Counsel for Defendants




                                                -2-
